DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 19 February 2020 and claiming priority to Provisional Application 62/935076 that was filed on 13 November 2019.
	This is the first Office action on the merits. Claims 1-20 are currently pending.
	Information Disclosure Statement
The Information Disclosure Statements that were filed on 08 April 2021 and 06 January 2022 are in compliance with 37 CFR 1.97. Accordingly, the IDSs have been considered by the Examiner. An initialed copy of the Form 1449 is enclosed herewith.
The information disclosure statement filed on 10 August 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The copy of the Duvander “Map Scripting 101: An Example-driven Guide to Building Interactive Maps with Bing, Yahoo!, and Google Maps: Chapter 2 (pp. 28-31)” non-patent literature publication is illegible. It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0034], line 7, “map module 2010” should be “map module 210” to agree with Fig. 2
In paragraphs [0046], line 3, [0051], line 3, and [0054], line 3, “This this example” should read “In this example”
In paragraph [0051], lines 1, 4, and 7, “map interface 510a” should be “map interface 500a” to agree with Fig. 5A
In paragraph [0054], lines 1 and 4,”map interface 510b” should be “map interface 500b” to agree with Fig. 5B
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1-7 are directed to computer-implemented method (process), claims 8-14 are directed towards a non-transitory computer readable storage medium (article of manufacture), and claims 15-20 are directed towards a computer system (machine).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  Claims 1-20 are directed towards a judicial exception, specifically an 
As a whole, the claimed invention is directed towards certain methods of organizing human activity. 
Independent claim 1 recites “receiving… an item of time-expiring inventory having a location” and “generating… a visual representation of the item of time-expiring inventory”.
Independent claims 8 and 15 recite “receive… an item of time-expiring inventory having a location” and “generate … a visual representation of the item of time-expiring inventory”.
These claim limitations, when given their broadest reasonable interpretation, are commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations), and therefore are certain methods for organizing human activities (see MPEP 2106.04(a)(2)(II); see also Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017)).
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   There are no additional elements recited in the independent claims that integrate the exception into a practical application. Independent claim 1 has additional elements of “a booking accommodation application”, “a host client device”, “a guest client device”, “a map user interface”, “obfuscating the location of the item of time-expiring inventory”, and “responsive to an input… increasing a size of visual representation to maintain obfuscating the location of the item of time-expiring 
Independent claims 8 and 15 have additional elements of “a booking accommodation application”, “a host client device”, “a guest client device”, “a map interface”, “obfuscating the location of the item of time-expiring inventory”, and “responsive to an input … provide for display an increase in a size of the visual representation”.
The additional elements of “obfuscating the location” and “responsive to an input… increasing a size…” amount to “mere data gathering” or “selecting a particular data source or type of data to be manipulated” which have been found to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(d)). 
The additional elements of the booking accommodation application, host client device, guest client device, and map interface amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, which does not integrate the abstract idea into a practical application. 
Step Two B: Does the Claim Provide an Inventive Concept?
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea when considered separately and in combination. 
“Storing and receiving information in memory” and “receiving or transmitting data over a network” has been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II).
Dependent Claims
There are no additional elements in these claims that amount to significantly 
As per claim 2, 5, 6, 7, 9, 12, 13, 14, 16, 19, and 20, these claims recite additional details of information displayed and obfuscated. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
As per claims 3, 10, and 17, these claims recite the additional elements of “responsive to an input … decreasing a size of visual representation” and “responsive to an input… provide for display a decrease in a size of the visual representation”. These additional elements are well-understood, routine, and conventional and are not a meaningful limitation for transforming the abstract idea into a patent eligible application.  
As per claims 4, 11, and 18, these claims recite the additional elements of “receiving an input”, “receive an input”, “modifying the size of the visual representation”, and “modify the size of the visual representation”. These additional elements are well-understood, routine, and conventional and are not a meaningful limitation for transforming the abstract idea into a patent eligible application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slowe et al (US 2012022159 A1), hereinafter referred to as “Slowe”.
Regarding claim 1, Slowe teaches A computer-implemented method for displaying a point of interest on a map user interface, the method comprising: receiving, at a booking accommodation application from a host client device (see at least Slowe Figure 1, [0022]-[0023] “hotel computer system 108”, “hotel aggregator 106”), an item of time-expiring inventory having a location (see at least Slowe [0022] “The hotel data for a hotel is descriptive of the hotel and may include one or more of a geographic location of the hotel (e.g., a global position system coordinate of the hotel, etc.), a name of the hotel, a rating of the hotel, a description of one or more amenities of the hotel, room data of the hotel (e.g., dates the rooms are available, number of occupants for the rooms, room types, etc.)…”); 
generating a map interface for display on a guest client device (see at least Slowe Figures 2, 7, [0031] “The server 102 may identify (at operation 212) one or more hotels to display on the geographic map based at least in part on a concentration of points of interest. The server 102 may identify the hotels to display on the geographic map based on subsets of the points of interests.”, [0055] “FIG. 7 is a screenshot illustrating a user interface for presenting one or more hotel search results”), the map interface including a visual representation of the item of time-expiring inventory (see at least Slowe Figure 7, [0055] “FIG. 7 is a screenshot illustrating a user interface for presenting one or more hotel search results… As illustrated, the locations of the , the visual representation obfuscating the location of the item of time-expiring inventory (see at least Figures 7, wherein clusters 708, 710, 712 indicate the area but not the exact location of the hotels, [0055] “As illustrated, the locations of the hotels may be displayed in one or more clusters (e.g., hotel clusters 708, 710, and 712). Each cluster may indicate an area in which the hotels reside and the number of hotels in the cluster.”); 
and responsive to an input on the guest client device for zooming in on the map interface, increasing a size of visual representation to maintain obfuscating the location of the item of time-expiring inventory (see at least Slowe Figures 4, 7-10, [0072] “In some example embodiments, a visual indicator (e.g., of a cluster of hotels) includes a number of hotels included in a cluster. As the traveler (e.g., the user) zooms in or zooms out, the value of the visual indicator decreases or increases, respectively, based on the number of hotels that are within the cluster. In some embodiments, the visual indicator includes a shape (e.g., a circle, etc.) covering an area corresponding to the geographic area included in the cluster. As the traveler zooms in or zooms out, area of the geographic map covered by a cluster decreases or increases, respectively, based on the zoom level.”).
Regarding claim 3, Slowe teaches the computer implemented method of claim 1 as shown above. Slowe further teaches further comprising: responsive to an input on the guest client device for zooming out on the map interface, decreasing a size of visual representation to maintain obfuscating the location of the item of time-expiring inventory and provide for display a portion of a vicinity of the item of time-expiring inventory (see at least Slowe Figures 4, 7-10, [0055] “As illustrated, the locations of the hotels may be displayed in one or more clusters (e.g., hotel clusters 708, 710, and 712). Each cluster may indicate an area in which the hotels reside and the number of hotels in the cluster.”, [0072] “In some example embodiments, a visual indicator (e.g., of a cluster of hotels) includes a number of hotels included in a cluster. As the traveler (e.g., the user) zooms in or zooms out, the value of the visual indicator decreases or increases, respectively, based on the number of hotels that are within the cluster. In some embodiments, the visual indicator includes a shape (e.g., a circle, etc.) covering an area corresponding to the geographic area included in the cluster. As the traveler zooms in or zooms out, area of the geographic map covered by a cluster decreases or increases, respectively, based on the zoom level.”).
Regarding claim 8, Slowe teaches A non-transitory computer readable storage medium comprising stored instructions, the instructions when executed by a processor cause the processor to: receive, at a booking accommodation application from a host client device (see at least Slowe Figure 1, [0022]-[0023] “hotel computer system 108”, “hotel aggregator 106”), an item of time-expiring inventory having a location (see at least Slowe [0022] “The hotel data for a hotel is descriptive of the hotel and may include one or more of a geographic location of the hotel (e.g., a global position system coordinate of the hotel, etc.), a name of the hotel, a rating of the hotel, a description of one or more amenities of the hotel, room data of the hotel (e.g., dates the rooms are available, number of occupants for the rooms, room types, etc.)…”); 
generate a map interface for display on a guest client device (see at least Slowe Figures 2, 7, [0031] “The server 102 may identify (at operation 212) one or more hotels to display on the geographic map based at least in part on a concentration of points of interest. The server 102 may identify the hotels to display on the geographic map based on subsets of the points of interests.”, [0055] “FIG. 7 is a screenshot illustrating a user interface for presenting one or more hotel search results”), the map interface including a visual representation of the item of time-expiring inventory (see at least Slowe Figure 7, [0055] “FIG. 7 is a screenshot illustrating a user interface for presenting one or more hotel search results… As illustrated, the locations of the hotels may be displayed in one or more clusters (e.g., hotel clusters 708, 710, and 712). Each cluster may indicate an area in which the hotels reside and the number of hotels in the cluster.”), the visual representation obfuscating the location of the item of time-expiring inventory (see at least Figures 7, wherein clusters 708, 710, 712 indicate the area but not the exact location of the hotels, [0055] “As illustrated, the locations of the hotels may be displayed in one or more clusters (e.g., hotel clusters 708, 710, and 712). Each cluster may indicate an area in which the hotels reside and the number of hotels in the cluster.”); 
and responsive to an input on the guest client device for zooming in on the map interface, provide for display an increase in a size of the visual representation to maintain obfuscating the location of the item of time-expiring inventory (see at least Slowe Figures 4, 7-10, [0072] “In some example embodiments, a visual indicator (e.g., of a cluster of hotels) includes a number of hotels included in a cluster. As the traveler (e.g., the user) zooms in or zooms out, the value of the visual .
Regarding claim 10, Slowe teaches the non-transitory computer readable storage medium of claim 8 as shown above. Slowe further teaches further comprising stored instructions that when executed cause the processor to: responsive to an input on the guest client device for zooming out on the map interface, provide for display a decrease in a size of the visual representation to maintain obfuscating the location of the item of time-expiring inventory and provide for display a portion of a vicinity of the item of time-expiring inventory (see at least Slowe Figures 4, 7-10, [0072] “In some example embodiments, a visual indicator (e.g., of a cluster of hotels) includes a number of hotels included in a cluster. As the traveler (e.g., the user) zooms in or zooms out, the value of the visual indicator decreases or increases, respectively, based on the number of hotels that are within the cluster. In some embodiments, the visual indicator includes a shape (e.g., a circle, etc.) covering an area corresponding to the geographic area included in the cluster. As the traveler zooms in or zooms out, area of the geographic map covered by a cluster decreases or increases, respectively, based on the zoom level.”).
Regarding claim 15, Slowe teaches A computer system comprising: one or more computer processors; and a non-transitory computer readable storage medium comprising computer executable instructions that when executed by the one or more processors causes the one or more processors to: receive, at a booking accommodation application from a host client device (see at least Slowe Figure 1, [0022]-[0023] “hotel computer system 108”, “hotel aggregator 106”), an item of time-expiring inventory having a location (see at least Slowe [0022] “The hotel data for a hotel is descriptive of the hotel and may include one or more of a geographic location of the hotel (e.g., a global position system coordinate of the hotel, etc.), a name of the hotel, a rating of the hotel, a description of one or more amenities of the hotel, room data of the hotel (e.g., dates the rooms are available, number of occupants for the rooms, room types, etc.)…”); 
generate a map interface for display on a guest client device (see at least Slowe Figures 2, 7, [0031] “The server 102 may identify (at operation 212) one or more hotels to display on the geographic map based at least in part on a concentration of points of interest. The server 102 may identify the hotels to display on the geographic map based on subsets of the points of interests.”, [0055] “FIG. 7 is a screenshot illustrating a user interface for presenting one or more hotel search results”), the map interface including a visual representation of the item of time-expiring inventory (see at least Slowe Figure 7, [0055] “FIG. 7 is a screenshot illustrating a user interface for presenting one or more hotel search results… As illustrated, the locations of the hotels may be displayed in one or more clusters (e.g., hotel clusters 708, 710, and 712). Each cluster may indicate an area in which the hotels reside and the number of hotels in the cluster.”), the visual representation obfuscating the location of the item of time- expiring inventory (see at least Figures 7, wherein clusters 708, 710, 712 indicate the area but not the exact location of the hotels, [0055] “As illustrated, the ; 
and responsive to an input on the guest client device for zooming in on the map interface, provide for display an increase in a size of the visual representation to maintain obfuscating the location of the item of time- expiring inventory (see at least Slowe Figures 4, 7-10, [0072] “In some example embodiments, a visual indicator (e.g., of a cluster of hotels) includes a number of hotels included in a cluster. As the traveler (e.g., the user) zooms in or zooms out, the value of the visual indicator decreases or increases, respectively, based on the number of hotels that are within the cluster. In some embodiments, the visual indicator includes a shape (e.g., a circle, etc.) covering an area corresponding to the geographic area included in the cluster. As the traveler zooms in or zooms out, area of the geographic map covered by a cluster decreases or increases, respectively, based on the zoom level.”).
Regarding claim 17, Slowe teaches the computer system of claim 15 as shown above. Slowe further teaches wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: responsive to an input on the guest client device for zooming out on the map interface: provide for display a decrease in the size of the visual representation to maintain obfuscating the location of the item of time-expiring inventory; and provide for display a portion of a vicinity of the item of time-expiring inventory (see at least Slowe Figures 4, 7-10, [0055] “As illustrated, the locations of the hotels may be displayed in one or more clusters (e.g., hotel clusters 708, 710, and 712). Each cluster .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Slowe in view of Monteverde (Publication No. US 20120259692 A1), hereinafter referred to as “Monteverde”.
Regarding claim 2, Slowe teaches the computer-implemented method of claim 1 as shown above. Slowe does not teach but Monteverde teaches wherein the size of the visual representation is relative to a population density within a vicinity of the item of time- expiring inventory (see at least Monteverde Figures 5, 7(a), [0053] “In S520, it may be determined whether the population density of the geographic point of interest is above a predetermined threshold. If the population density surrounding the geographic point of interest is above the predetermined threshold, the process proceeds to S525, wherein the target area surrounding the geographic point of interest is reduced. However, if the population density surrounding the geographic point of interest is below the predetermined threshold, the process proceeds to S530, wherein the target area surrounding the particular geographic point of interest is expanded.”).
wherein the size of the visual representation is relative to a population density within a vicinity of the item of time- expiring inventory” as disclosed in Monteverde. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Slowe’s geographic map with visual indicators with Monteverde’s consideration of the population density surrounding a POI into the size of a target area indication to provide adequate location indicators for rural or urban areas (see at least Monteverde [0053] “The reasoning for the above modification is because a user is typically more inclined to travel longer distances to reach their destination or their desired business locations when the user is traveling or located in a rural environment. Thus, S520 automatically modifies the target area according to this principle.”). 
Regarding claim 9, Slowe teaches the non-transitory computer readable storage medium of claim 8 as shown above. Slowe does not teach but Monteverde teaches wherein the instructions to provide for display an increase in a size of the visual representation corresponds to instructions to provide for display the size of the visual representation relative to a population density within a vicinity of the item of time-expiring inventory (see at least Monteverde Figures 5, 7(a), [0053] “In S520, it may be determined whether the population density of the geographic point of interest is above a predetermined threshold. If the population density surrounding the geographic point of interest is above the predetermined threshold, the process proceeds to S525, 
Monteverde is considered to be analogous to the claimed invention because they are in the same field of map interface displays to a user (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Slowe to use “wherein the instructions to provide for display an increase in a size of the visual representation corresponds to instructions to provide for display the size of the visual representation relative to a population density within a vicinity of the item of time-expiring inventory” as disclosed in Monteverde. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Slowe’s geographic map with visual indicators with Monteverde’s consideration of the population density surrounding a POI into the size of a target area indication to provide adequate location indicators for rural or urban areas (see at least Monteverde [0053] “The reasoning for the above modification is because a user is typically more inclined to travel longer distances to reach their destination or their desired business locations when the user is traveling or located in a rural environment. Thus, S520 automatically modifies the target area according to this principle.”). 
Regarding claim 16, Slowe teaches the computer system of claim 15 as shown above. Slowe does not teach but Monteverde teaches wherein the instructions, when executed by the one or more processors, further cause the one or more processors to provide for display the size of the visual representation relative to a population density within a vicinity of the item of time-expiring inventory (see at least Monteverde Figures 5, 7(a), [0053] “In S520, it may be determined whether the population density of the geographic point of interest is above a predetermined threshold. If the population density surrounding the geographic point of interest is above the predetermined threshold, the process proceeds to S525, wherein the target area surrounding the geographic point of interest is reduced. However, if the population density surrounding the geographic point of interest is below the predetermined threshold, the process proceeds to S530, wherein the target area surrounding the particular geographic point of interest is expanded.”).
Monteverde is considered to be analogous to the claimed invention because they are in the same field of map interface displays to a user (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Slowe to use “wherein the instructions, when executed by the one or more processors, further cause the one or more processors to provide for display the size of the visual representation relative to a population density within a vicinity of the item of time-expiring inventory” as disclosed in Monteverde. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Slowe’s geographic map with visual indicators with Monteverde’s consideration of the population density surrounding a POI into the size of a target area indication to provide adequate location indicators for rural or urban areas (see at least Monteverde [0053] “The reasoning for the above modification is because a user is typically more inclined to travel longer distances to reach their destination or their . 
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Slowe in view of Edecker et al (US 20140280180 A1), hereinafter referred to as “Edecker”.
Regarding claim 4, Slowe teaches the computer implemented method of claim 1 as shown above. Slowe does not teach but Edecker teaches further comprising: receiving an input on the host client device, the input specifying the size of the visual representation obfuscating the location of the item of time-expiring inventory; and modifying the size of the visual representation based on the input on the host client device (see at least Edecker Figure 21, [0348] “Further, the type of ad reflects its "value", which is correlated with ad content (from simple tag-line to full-featured multimedia showcase), ad display size (from tiny "placards" to large "storefronts"), and/or map marker visibility scope (from local/neighborhood to city-wide ads). In one embodiment, therefore, the shape of the map marker, coupled with its color, indicates the type and category of an associated ad.”, [0405] “In various embodiments, the marker shape and/or size indicates the type of associated commercial ad, and is correlated with advertisement content (from simple tag-line to full-featured multimedia showcase), advertisement display size (from tiny "placards" to large "storefronts"), and map marker visibility scope (from local/neighborhood to city-wide ads).” In one embodiment, the size of a marker indicates object visibility scope. In this embodiment bigger size markers are visible at all map zoom levels, while smaller size markers are only within at certain range of map zoom levels.”, wherein an advertiser 
Edecker is considered to be analogous to the claimed invention because they are in the same field of map interface displays to a user (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Slowe to use “further comprising: receiving an input on the host client device, the input specifying the size of the visual representation obfuscating the location of the item of time-expiring inventory; and modifying the size of the visual representation based on the input on the host client device” as disclosed in Edecker. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Slowe’s geographic map with visual indicators with Edecker’s capability of an advertiser to change the display size of an advertiser on a user’s map interface in order to allow owners of a POI to achieve higher visibility of their POI to users (see at least Edecker [0516] “In one embodiment, the billboard signs of the disclosed system also enable the advertiser to purchase a visibility upgrade, in which the location is indicated with a bigger size marker and can be visible at both a neighborhood view and a city view at all map zoom levels”). 
Regarding claim 11, Slowe teaches the non-transitory computer readable storage medium of claim 8 as shown above. Slowe does not teach but Edecker teaches further comprising stored instructions that when executed cause the processor to: receive an input on the host client device, the input specifying the size of the visual representation obfuscating the location of the item of time-expiring inventory; and modify the size of the visual representation based on the input on the host client device (see at least Edecker Figure 21, [0348] “Further, the type of ad reflects its "value", which is correlated with ad content (from simple tag-line to full-featured multimedia showcase), ad display size (from tiny "placards" to large "storefronts"), and/or map marker visibility scope (from local/neighborhood to city-wide ads). In one embodiment, therefore, the shape of the map marker, coupled with its color, indicates the type and category of an associated ad.”, [0405] “In various embodiments, the marker shape and/or size indicates the type of associated commercial ad, and is correlated with advertisement content (from simple tag-line to full-featured multimedia showcase), advertisement display size (from tiny "placards" to large "storefronts"), and map marker visibility scope (from local/neighborhood to city-wide ads).” In one embodiment, the size of a marker indicates object visibility scope. In this embodiment bigger size markers are visible at all map zoom levels, while smaller size markers are only within at certain range of map zoom levels.”, wherein an advertiser can change the size of the visual representation of a POI on a user’s map interface by paying for a larger size display).
Edecker is considered to be analogous to the claimed invention because they are in the same field of map interface displays to a user (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Slowe to use “further comprising stored instructions that when executed cause the processor to: receive an input on the host client device, the input specifying the size of the visual representation obfuscating the location of the item of time-expiring inventory; and modify the size of the visual representation based on the input on the host client device” as disclosed in Edecker. At the time the invention was 
Regarding claim 18, Slowe teaches the non-transitory computer readable storage medium of claim 15 as shown above. Slowe does not teach but Edecker teaches wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: receive an input on the host client device, the input specifying the size of the visual representation obfuscating the location of the item of time-expiring inventory; and modify the size of the visual representation based on the input on the host client device (see at least Edecker Figure 21, [0348] “Further, the type of ad reflects its "value", which is correlated with ad content (from simple tag-line to full-featured multimedia showcase), ad display size (from tiny "placards" to large "storefronts"), and/or map marker visibility scope (from local/neighborhood to city-wide ads). In one embodiment, therefore, the shape of the map marker, coupled with its color, indicates the type and category of an associated ad.”, [0405] “In various embodiments, the marker shape and/or size indicates the type of associated commercial ad, and is correlated with advertisement content (from simple tag-line to full-featured multimedia showcase), advertisement display size (from tiny .
Edecker is considered to be analogous to the claimed invention because they are in the same field of map interface displays to a user (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Slowe to use “wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: receive an input on the host client device, the input specifying the size of the visual representation obfuscating the location of the item of time-expiring inventory; and modify the size of the visual representation based on the input on the host client device” as disclosed in Edecker. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Slowe’s geographic map with visual indicators with Edecker’s capability of an advertiser to change the display size of an advertiser on a user’s map interface in order to allow owners of a POI to achieve higher visibility of their POI to users (see at least Edecker [0516] “In one embodiment, the billboard signs of the disclosed system also enable the advertiser to purchase a visibility upgrade, in which the location is indicated with a bigger size marker and can be visible at both a neighborhood view and a city view at all map zoom levels”). 
s 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Slowe in view of Icho et al (Publication No. US 20120268485 A1), hereinafter referred to as “Icho”.
Regarding claim 5, Slowe teaches the computer implemented method of claim 1 as shown above. Slowe does not teach but Icho teaches wherein the visual representation obfuscating the location of the item of time-expiring inventory comprises a first circle and a second circle (see at least Icho Figures 5A-5B, 6A-6C, wherein the area encompassed by the circular boundaries on the map is shaded, [0004] “A method is provided for visualizing query results in relation to a map. The method includes … displaying a map of a geographic area on the display, where the geographic area includes the specified location of interest; and designating a boundary on the map whereby each of the entities in the subset of entities reside in the boundary and other entities that satisfy the search query reside outside the boundary”).
Icho is considered to be analogous to the claimed invention because they are in the same field of map interface displays to a user (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Slowe to use “wherein the visual representation obfuscating the location of the item of time-expiring inventory comprises a first circle and a second circle” as disclosed in Icho. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Slowe’s geographic map with visual indicators with Icho’s plurality of circular visual representations because the circular boundaries would allow users to easily see the area around a POI and to constrict the results of their search query to a radius around a POI (see at least Icho [0031] “In a 
Regarding claim 7, Slowe in view of Icho teach the computer-implemented method of claim 5 as shown above. Icho further teaches wherein the second circle indicates a vicinity of the item of time-expiring inventory (see at least Icho Figure 3A, [0023] “In any case, the query tool receives an indicator for a geographic location of interest to use in the search query”, [0025] “To provide a more intuitive understanding of the correlation between the content area and the map area, the number of retailers displayed in the content area 32 at a given time will correspond to an area designated on the map in the map area 34. The query tool 12 selects a predefined number of content entities to present in the content area (e.g., 10) although this number may be configurable by the user. In FIG. 3A, indicia for ten (10) entities are presented in the content area 32. On the map, a boundary 36 is designated, such that each of the ten entities reside inside the boundary.”)
Icho is considered to be analogous to the claimed invention because they are in the same field of map interface displays to a user (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the wherein the second circle indicates a vicinity of the item of time-expiring inventory” as disclosed in Icho. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Slowe’s geographic map with visual indicators with Icho’s circular boundary around the geographic location of interest to allow users to easily and intuitively see the area around a POI (see at least Icho [0003], [0025]). 
Regarding claim 12, Slowe teaches the non-transitory computer readable storage medium of claim 8 as shown above. Slowe does not teach but Icho teaches wherein the instructions to generate the map interface including the visual representation obfuscating the item of time-expiring inventory correspond to instructions to generate the visual representation comprising a first circle and a second circle  (see at least Icho Figures 5A-5B, 6A-6C, wherein the area encompassed by the circular boundaries on the map is shaded, [0004] “A method is provided for visualizing query results in relation to a map. The method includes … displaying a map of a geographic area on the display, where the geographic area includes the specified location of interest; and designating a boundary on the map whereby each of the entities in the subset of entities reside in the boundary and other entities that satisfy the search query reside outside the boundary”).
Icho is considered to be analogous to the claimed invention because they are in the same field of map interface displays to a user (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Slowe to use “wherein the instructions to generate the map interface including the visual representation obfuscating the item of time-expiring inventory correspond to instructions to generate the visual representation comprising a first circle and a second circle ” as disclosed in Icho. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Slowe’s geographic map with visual indicators with Icho’s plurality of circular visual representations because the circular boundaries would allow users to easily see the area around a POI and to constrict the results of their search query to a radius around a POI (see at least Icho [0031] “In a similar manner, the query tool may receive input from the user to decrease or increase the area encompassed by the boundary on the map as shown in FIGS. 5A and 5B. In FIG. 5A, the user elects to decrease the area; whereas, in FIG. 5B, the user elects to increase the area. In an exemplary embodiment, the user may adjust the area size with a touch gesture captured by a touchscreen of the computing device. Alternatively, the user may input a desired radius (e.g., 20 miles) for the boundary on the map. In either case, the query tool will in turn determine the number of entities that fall within the desired area and adjust the display accordingly.”). 
Regarding claim 14, Slowe in view of Icho teach the non-transitory computer readable storage medium of claim 12 as shown above. Icho further teaches wherein the instructions to generate the visual representation comprising the second circle correspond to instructions to indicate a vicinity of the item of time-expiring inventory (see at least Icho Figure 3A, [0023] “In any case, the query tool receives an indicator for a geographic location of interest to use in the search query”, [0025] “To provide a more intuitive understanding of the correlation between the content area and the map area, the number of retailers displayed in the content area 32 at a given time will correspond to an area designated on the map in the map area 34. The query tool 12 
Icho is considered to be analogous to the claimed invention because they are in the same field of map interface displays to a user (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Slowe to use “wherein the instructions to generate the visual representation comprising the second circle correspond to instructions to indicate a vicinity of the item of time-expiring inventory” as disclosed in Icho. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Slowe’s geographic map with visual indicators with Icho’s circular boundary around the geographic location of interest to allow users to easily and intuitively see the area around a POI (see at least Icho [0003], [0025]). 
Regarding claim 19, Slowe teaches the computer system of claim 15 as shown above. Slowe does not teach but Icho teaches wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: provide for display the visual representation obfuscating the location of the item of time- expiring inventory such that the visual representation comprises a first circle and a second circle (see at least Icho Figures 5A-5B, 6A-6C, wherein the area encompassed by the circular boundaries on the map is shaded, [0004] “A method is provided for visualizing query results in relation to a map. The method includes … displaying a map of a geographic area on the display, where the geographic .
Icho is considered to be analogous to the claimed invention because they are in the same field of map interface displays to a user (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Slowe to use “wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: provide for display the visual representation obfuscating the location of the item of time- expiring inventory such that the visual representation comprises a first circle and a second circle” as disclosed in Icho. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Slowe’s geographic map with visual indicators with Icho’s plurality of circular visual representations because the circular boundaries would allow users to easily see the area around a POI and to constrict the results of their search query to a radius around a POI (see at least Icho [0031] “In a similar manner, the query tool may receive input from the user to decrease or increase the area encompassed by the boundary on the map as shown in FIGS. 5A and 5B. In FIG. 5A, the user elects to decrease the area; whereas, in FIG. 5B, the user elects to increase the area. In an exemplary embodiment, the user may adjust the area size with a touch gesture captured by a touchscreen of the computing device. Alternatively, the user may input a desired radius (e.g., 20 miles) for the boundary on the map. In either case, the query tool will in turn determine the number of entities that fall within the desired area and adjust the display accordingly.”). 
s 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slowe in view of Icho as applied to claims 5, 12, and 19 above, and further in view of Li et al (US Patent No. 10692126 B2), hereinafter referred to as “Li”.
Regarding claim 6, Slowe in view of Icho teach the computer-implemented method of claim 5 as shown above. The combination of Slowe in view of Icho does not teach but Li teaches wherein the first circle obscures the location of the item of time-expiring inventory (see at least Li Figure 3, column 5, lines 32-36 “For example, 340a, 340b and 340c are cars that have been designated as Available For Show. The geographic location of the Car 340a, 340b and 340c shown to the Buyer 130a is depicted to the Buyer in obfuscated circles 360a, 360b and 360c, respectively.”).
Li is considered to be analogous to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Slowe in view of Icho to use “wherein the first circle obscures the location of the item of time-expiring inventory” as disclosed in Icho. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Slowe’s geographic map with visual indicators and Icho’s plurality of circular visual representations with Li’s use of a circular obfuscation of the location of an inventory in order to protect the privacy of the owner of an item of inventory (see at least Li column 5, lines 36-40 “By obfuscating the exact location of the car, the privacy and security of the owner is protected. The exact location of the Car is not revealed to the Buyer until the Existing Owner Allows the Showing Request 525.”). 
Regarding claim 13, Slowe in view of Icho teach the non-transitory computer readable storage medium of claim 12 as shown above. The combination of Slowe in view of Icho does not teach but Li teaches wherein the instructions to generate the visual representation comprising the first circle correspond to instructions to obscure the location of the item of time-expiring inventory (see at least Li Figure 3, column 5, lines 32-36 “For example, 340a, 340b and 340c are cars that have been designated as Available For Show. The geographic location of the Car 340a, 340b and 340c shown to the Buyer 130a is depicted to the Buyer in obfuscated circles 360a, 360b and 360c, respectively.”).
Li is considered to be analogous to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Slowe in view of Icho to use “wherein the instructions to generate the visual representation comprising the first circle correspond to instructions to obscure the location of the item of time-expiring inventory” as disclosed in Icho. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Slowe’s geographic map with visual indicators and Icho’s plurality of circular visual representations with Li’s use of a circular obfuscation of the location of an inventory in order to protect the privacy of the owner of an item of inventory (see at least Li column 5, lines 36-40 “By obfuscating the exact location of the car, the privacy and security of the owner is protected. The exact location of the Car is not revealed to the Buyer until the Existing Owner Allows the Showing Request 525.”). 
Regarding claim 20, Slowe in view of Icho teach the computer system of claim 19 as shown above. The combination of Slowe in view of Icho does not teach but Li teaches wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: provide for display the first circle such that the first circle obscures the location of the item of time-expiring inventory (see at least Li Figure 3, column 5, lines 32-36 “For example, 340a, 340b and 340c are cars that have been designated as Available For Show. The geographic location of the Car 340a, 340b and 340c shown to the Buyer 130a is depicted to the Buyer in obfuscated circles 360a, 360b and 360c, respectively.”).
Li is considered to be analogous to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Slowe in view of Icho to use “wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: provide for display the first circle such that the first circle obscures the location of the item of time-expiring inventory” as disclosed in Icho. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Slowe’s geographic map with visual indicators and Icho’s plurality of circular visual representations with Li’s use of a circular obfuscation of the location of an inventory in order to protect the privacy of the owner of an item of inventory (see at least Li column 5, lines 36-40 “By obfuscating the exact location of the car, the privacy and security of the owner is protected. The exact location of the Car is not revealed to the Buyer until the Existing Owner Allows the Showing Request 525.”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (WO 2007142494 A1) teaches an apparatus, method, and system for electronic real estate transactions wherein all POI information except public info is deleted from the digital map display. Smart (AU 2017219142 A1) teaches a location based augmented reality property listing method, software, and system wherein properties are listed without their address. Udeshi et al (US 8781735 B2) teaches an adaptive clustering of locations on a map. Rothschild (US 2018/0094940 A1) teaches a map display system and method wherein locations which have been visited are obfuscated on the map. Elder et al (US 11175157 B1) teaches a dynamic scaling of geospatial data on maps. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        


/TUAN C TO/Primary Examiner, Art Unit 3667